Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 283RD JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 14th day of May, 2015, the
cause on appeal to revise or reverse the judgment between

ISRAEL JOSE BALDERAS, Appellant                     On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas,
No. 05-14-00900-CR         V.                       Trial Court Cause No. F-1333607-T.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Brown participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 14th day of December, 2015.




                                                                      LISA MATZ, Clerk